Title: To Thomas Jefferson from Henry Dearborn, 17 December 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir,
                            War Department December 17. 1807
                        

                        I have the honor of proposing, for your approbation Lemuel B. Clark of Maryland, Peter Miller of Philadelphia and John Biglow of Massachusetts, to be appointed Surgeons Mates in the Army of the United States
                  Accept Sir assurances of my high respect & consideration
                        
                            H. Dearborn
                     
                        
                    